On Remand from the Supreme Court

CRAWLEY, Judge.
The prior judgment of this court has been affirmed in part and reversed in part and the cause remanded, by the Supreme Court of Alabama. On remand to this court, and in compliance with the Supreme Court’s opinion in Ex parte Dunlop Tire Corp., 772 So.2d 1167 (Ala.2000), that portion of the judgment of the trial court holding that Morrow’s injury was to a scheduled member is affirmed; that portion of the trial court’s judgment holding that Morrow’s second injury was not com-pensable is reversed; and the trial court is instructed to consider “whether [Morrow’s] second injury was a natural consequence of the primary injury.” 772 So.2d at 1171.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
ROBERTSON, P.J., and YATES, MONROE, and THOMPSON, JJ., concur.